DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Enoch Peavey on 6/25/2021.
The application has been amended as follows: 
Please change claim 28 to read: “The mold according to claim 19,”

Response to Amendment
The Amendment filed 6/11/2021 has been entered.  Claims 27, 29 and 34 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 14-17, with respect to claims 19 and 33, have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the Specification, Drawings and Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed 3/11/2021.
Allowable Subject Matter
Claims 19-26, 28, 30-33 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 19 is allowable for requiring:
“…at least one flexible cooling tube among cooling tubes; 
and a sprue bush comprising a flow path …in a direct connection with a corresponding one of the cooling tubes,… 
…wherein the space portion includes an opening provided in at least one of opposed surfaces of the fixed side mold, 
wherein the space portion includes a region in a form of a non-linear extension, and wherein the at least one flexible cooling tube is disposed along the region that is in the form of the non-linear extension.”
Meaning the cooling tubes are located in an open surface of the fixed side mold, the open surface being a non-linear extension through the fixed side mold.
The closest prior art of record, Wei (US 2013/0004614 A1), discloses a movable side mold (lower mold in paragraph 0004), a fixed side mold (upper mold 201 in Figure 6) and a sprue bush (100 in Figures 5-6) comprising a flow path for a cooling fluid of the fixed side mold (Figures 5-6, paragraphs 0021-0022), wherein inlet and outlet ports (gates 315, 317) of the flow path for the cooling fluid are in a direct connection with a space portion provided in the fixed side mold, and wherein the space portion includes an opening provided in at least one of opposed surfaces of the fixed side mold (waterways 220, 230 in Figure 6; paragraph 0024, are formed in the upper mold).  However, Wei neither teaches nor suggests at least one flexible 
Another prior art, Kurachi (JP 2015074185 A), is referenced for disclosing a moveable side mold (Figures 10-11), a fixed side mold (paragraph 0004) and a sprue bushing (Figure 1).  The sprue bushing is provided with a sleeve insert (Figures 2-6) to supply a flow path of cooling fluid to the sprue bushing (pipeline 9; paragraph 0023).  Furthermore, the flow path of the cooling fluid is in direct connection with a cooling tube (paragraph 0028, inlet 6 and outlet 6; paragraph 0023, inlet 17 and outlet 16 connect to a pipe using a coupler joint) and is provided along a space portion in the fixed side mold (as shown in Figures 10-11).  The use of a cooling tube therein would allow easier connection to a fluid source (paragraph 0028).  Furthermore, as shown in Figure 6 of Wei, the space portion is in a form of a non-linear extension. 
Application argues, see Pages 14-17, Kurachi neither discloses nor suggests the flow path for the cooling fluid are in a direct connection corresponding one of cooling tubes and/or the one of cooling tubes being flexible and being disposed within in an open surface of the fixed side mold, the open surface being a non-linear extension through the fixed side mold.  Specifically, that Kurachi merely discloses that a mold for a temperature control has a cylindrical configuration with its center portion of a hollow structure; hence, the sprue therein has no flow path for flowing cooling fluid.  Examiner agrees.  The structure disclosed by Kurachi would not be enable one to physically connect each of inlet and outlet ports of the flow path with a cooling tube located along a space portion of a fixed side mold.  As disclosed in the current application, the present disclosure has an advantage in that a flexible part (e.g. flexible hose) can be provided along the space portion therein allowing a contact of the cooling tube 
Claims 21-26, 28 and 30-32 are allowable at least for depending on claim 19.
Claim
“…providing cooling tubes, wherein at least one of the cooling tubes is provided as a flexible cooling tube; 
forming the fixed side mold to have a space portion that includes a region in a form of a non-linear extension therein; 
placing the cooling tubes along the space portion provided in the fixed side mold to directly connect each of inlet and outlet ports of the flow path for the cooling fluid with a corresponding one of the cooling tubes;
disposing the at least one cooling tube, which is provided as the flexible cooling tube, along the region that is in the form of the non-linear extension; and 
contacting the fixed side mold with the movable side mold.”
Wherein the method is for manufacturing the corresponding mold of claim 19 above; the reasons for allowability of claim 33 are analogous to those of claim 19 as discussed above.
Claims 35-36 are allowable at least for depending on claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748